Opinion of the Court by
Judge Williams:
As the appellant’s petition was discharged on a rule to show whether he had made the proper demand of the administrator of T. Merriweather accompanied with the necessary affidavits, the judgment thereon could not be a bar to another suit after such proper demand.
Whether or no the affidavit of the justice of this account would have justified the administrator in settling the account had he seen proper to do so, need not be determined, for it was certainly no evidence in court on issue.
The rule being properly granted and made absolute, there is no error perceived, hence the judgment is affirmed.